ON MOTION FOE REHEARING.
ELLISON, J.
By not closely scrutinizing the record, counsel have been led to- believe the court has misconceived the facts as to a discrepancy between the bond on the one part and the application and petition upon the other, when in fact the misapprehension is with counsel. The bond, as shown in defendants’ abstract does contain the recital set out by counsel, but the plaintiff challenged the truth of the -defendants’ abstract and corrected it, in matter of description of property, by adding thereto words which changed what would otherwise haye been a very general description into- a specific description. The defendants’ abstract had the bond locate the saloon “at Fortuna,” while plaintiff’s correction locates it “at Fortuna on lots 1 and 2, block A.” So *679while the very general description, as ,set out in defendants’ abstract, might not be considered at variance with the specific description in the application and petition, yet when it is made specific by plaintiff’s correction, it is at once seen to be at variance with such application and petition. The “central part of lots 1, 2 and 3, block A,” as set out in the application and petition is not the •same place as “lots 1 and 2, block A,” as set out in the bond.
While it could make no difference in regard to the law governing the rights and liabilities of sureties, yet we do not believe the evil consequences stated in the mo-, tion as being likely to follow the precedent of our ruling’ will result. The result is more likely to be beneficial, in that it will stimulate those whose duty it is to supervise such proceedings to secure proper bonds in such •cases. But, putting that consideration aside, the present action is but a small part of the preventive remedy for the gross misdemeanor of selling liquor to a minor. This action is for a money recovery by the parent for the sale. The law affords much more effective protection against •such offender in providing for his fine and for the revocation of his license and for disabling him from obtaining another. [Secs. 3009, 3012, 3013, R. S. 1899.]
We are cited to the case of Cullinan v.- Fidelity Co., found in 83 N. Y. Supplement, 969. We do not think it applicable. In the first place, the court states that the answer of the sureties was a practical admission that their bond was intended to cover the place where the liquor was sold.
But aside from that, there appears in that case the very thing for the want of which we refuse to hold the sureties in this case. In that case the bond and application corresponded as to place.of location of saloon while in this case (as we have endeavored to show) they do not. In other words, the bond in this case was not a bond for the place where the application and petition *680located the saloon, while the bond in that case was for the place designated in the other proceedings to obtain the license. The mistake consisted merely in stating the number of the place where the liquor was to be sold as being 256, when 257 was the correct number.
We think the motion should be overruled.
All concur.